Exhibit 10.37

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”), dated as of this             day of
December 2003, is entered into by and between Comdial Corporation (the
“Company”), a Delaware corporation, having offices at 106 Cattlemen Road,
Sarasota, Florida 34232 and Neil P. Lichtman, a citizen of the United States who
resides at 30981 Via Errecarte, San Juan Capistrano, CA 92675 (the “Executive”).

 

W I T N E S S E T H :

 

WHEREAS, the Company is engaged in the business of developing and marketing
sophisticated communications solutions for small to mid-sized offices,
government, and other organizations (the “Business”); and

 

WHEREAS, the Executive has substantial experience relating to the Business of
the Company; and

 

WHEREAS, the Company desires to employ the Executive as its President and the
Executive desires to accept such employment; and

 

WHEREAS, this Agreement sets forth the terms and conditions of the employment
relationship between the Company and the Executive.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

 

1. Nature of Employment.

 

(a) The Company hereby engages the Executive as an employee holding the office
of President, for the “Term” (as hereinafter defined), and the Executive accepts
such employment, on the terms and conditions set forth in this Agreement.
Throughout the Term, subject to the direction of the board of directors of the
Company (hereinafter, the “Board”) and the Company’s officers designated by the
Board, the Executive shall perform and discharge well and faithfully the duties
that may be assigned to him from time to time by the Company in connection with
the conduct of its Business.

 

(b) Throughout the Term hereunder, the Executive will devote such time as is
reasonably necessary to the performance of his duties and shall not, without the
written consent of the Chief Executive Officer of the Company, render to others
any service of any kind for compensation. During the time that the Executive is
an employee of the Company and for nine (9) months thereafter, the Executive
will not engage in any business activities that are directly or indirectly
competitive with any business conducted by the Company or any of its
subsidiaries or



--------------------------------------------------------------------------------

affiliates subject to the terms and limitations of Section 6(a) of this
Agreement; (ii) observe and carry out such reasonable rules, regulations,
policies, directions and restrictions as may be established from time to time by
the Board, including but not limited to, the standard policies and procedures of
the Company as in effect from time to time; and (iii) do such traveling as may
reasonably be required in connection with the performance of such duties and
responsibilities.

 

(c) The Executive acknowledges that Sections 5 and 6 of this Agreement contain
provisions of non-competition and non-disclosure of proprietary information. The
Executive expressly agrees that such provisions are reasonable in consideration
of the nature of the Executive’s employment with the Company and that such
provisions further the legitimate business interests of the Company. The
Executive further acknowledges that compliance with these provisions is an
important condition to the Executive’s employment with the Company and that
failure to comply with these provisions may result in the “For Cause” (as
hereinafter defined) termination of this Agreement.

 

2. Term of Employment.

 

(a) Subject to prior termination in accordance with paragraph 2(b) below, the
initial term of this Agreement and the Executive’s employment hereunder shall be
for a period of one (1) year commencing on the date the Executive is first
employed by the Company (hereafter, the “Effective Date”); and following such
period, this Agreement shall thereafter renew for additional consecutive periods
of one (1) year, each ending as of the next successive anniversary of the
Effective Date; provided, however that the Executive and the Company must each
consent in writing to such renewal, and either party may determine in its sole
discretion, not to provide such consent in which event this Agreement shall
terminate effective as of the end of the expiration of the initial one year
period hereof or the one year renewal period then in effect, as the case may be.
This Agreement shall automatically terminate upon the death of the Executive.
The period when this Agreement shall be in effect, from the Effective Date until
its expiration or termination in accordance with provisions hereof, shall be
referred to herein as the “Term.”

 

(b) Without in any way limiting the discretion of the parties as described in
the foregoing part (a), this Agreement may also be terminated:

 

(i) upon mutual written agreement of the Company and the Executive;

 

(ii) at the option of the Company, upon written notice to the Executive, For
Cause;

 

(iii) at the option of the Company, upon written notice to the Executive, in the
event of the “Permanent Disability” (as hereinafter defined) of the Executive;

 

(iv) at the option of, and upon written notice from, the Executive, with “Good
Reason” (as hereinafter defined) within ninety (90) days of a “Change in
Control” (as hereinafter defined); or

 

(v) at the option of, and upon at least ninety (90) days advance written notice
from, the Executive, at the Executive’s sole discretion and convenience .

 

2



--------------------------------------------------------------------------------

(c) As used herein, the term “For Cause” shall mean and be limited to: (i) any
willful and material breach of this Agreement by the Executive; (ii) any willful
or gross neglect by the Executive of his duties and responsibilities hereunder;
(iii) any fraud, criminal misconduct, breach of fiduciary duty, dishonesty, or
gross and willful misconduct by the Executive in connection with the performance
of his duties and responsibilities hereunder; (iv) the Executive being legally
intoxicated or under the influence of illegal or illegally obtained drugs during
business hours or while on call, or being habitually intoxicated or addicted to
drugs (provided that this shall not restrict the Executive from taking
physician-prescribed medication in accordance with the applicable prescription);
(v) the commission by the Executive of any felony or crime of moral turpitude;
(vi) any action by the Executive which may materially impair or damage the
reputation of the Company; (vii) insubordinate disregard of any lawful direction
given to the Executive by the Chief Executive Officer or the Board; or (viii)
repeated failure or refusal to comply with the Company’s policies and
procedures.

 

(d) As used herein, the term “Permanent Disability” shall mean, and be limited
to, any physical or mental illness, disability or impairment that prevents or
may reasonably be expected to prevent the Executive from continuing the
performance of his normal duties and responsibilities hereunder for a period in
excess of four (4) consecutive months. For purposes of determining whether a
Permanent Disability has occurred under this Agreement, the written
determination thereof by two (2) qualified practicing physicians selected and
paid for by the Company (and reasonably acceptable to the Executive) shall be
conclusive.

 

(e) As used herein, the term “Good Reason” shall mean, and be limited to, one or
more of the following events occurring within ninety (90) days of a Change in
Control and in the absence of the Executive’s consent: (i) a material adverse
change in the Executive’s authority; (ii) an assignment of duties to Executive
that are materially inconsistent with his duties, responsibilities and status at
the time of the Change in Control; (iii) a reduction in the Base Salary (as
hereinafter defined) bonus opportunity or other material compensation paid
hereunder; or (iv) the Company requires that Executive relocate his principal
office location more than fifty (50) miles from its present location.

 

(f) As used herein, the term “Change in Control” shall mean, and be limited to:

 

(I) The acquisition by any “Person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended) of beneficial
ownership (within the meaning of Rule 13(d)(3) promulgated under the Exchange
Act) of 50% or more of either (1) the then outstanding shares of common stock of
the Company (the “Outstanding Company Common Stock”) or (2) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
securities”); provided, however, that for purposes of this subsection (I), the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company, such as in, but not limited to, a private
placement or secondary public offering (ii) any acquisition of treasury stock by
the Company, or (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company ; or

 

3



--------------------------------------------------------------------------------

(II) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reasons to constitute at least a majority of
the Board; provided, however, that any individual becoming a director subsequent
to the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board; or

 

(III) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, following such Business Combination, (1) all or
substantially all the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than fifty percent (50%) of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all the Company’s
assets either directly or through one of more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (2) no Person (excluding any employee
benefit plan (or related trust) of the Company or such corporation resulting
from such Business Combination) beneficially owns, directly or indirectly, forty
percent (40%) or more of, respectively, the then outstanding shares of common
stock of the Corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (3) at least a majority of the members of the Board
after consummation of such Business Combination were members of the Incumbent
Board at the time of the execution of the initial agreement, or of the action of
the Board, providing for such Business Combination.

 

(g) Upon any termination of this Agreement as hereinabove provided, the
Company’s obligations under this Agreement to pay further compensation shall
cease forthwith, except that: (i) the Executive shall be entitled to receive any
and all unpaid Base Salary appropriately prorated to and as of the effective
date of termination (based on the number of days elapsed prior to the date of
termination), and any other amounts then due and payable to the Executive
hereunder; and (ii) the Executive may be entitled to receive the “Severance Pay”
described in Section 3 below. All such payments shall be made on the next
applicable payment date therefor (as provided in Section 3 below) following the
effective date of termination; except if the Company elects to pay Severance Pay
in installments as described in Section 3.

 

4



--------------------------------------------------------------------------------

3. Compensation and Benefits.

 

(a) Base Salary. As compensation for the services to be rendered by the
Executive hereunder, the Company shall pay to the Executive a base salary at the
rate of Two Hundred Thirty Seven Thousand Five Hundred Dollars ($237,500.00) per
annum (the “Base Salary”), which shall be payable in periodic installments in
accordance with the standard payroll practices of the Company in effect from
time to time, and shall be subject to applicable tax and payroll withholdings.

 

(b) Bonus Compensation. In addition to the Base Salary, the Executive will be
entitled to receive a bonus and/or other incentive compensation in an amount to
be determined by the Compensation Committee of the Board (the “Committee”) and
as set forth in a written “Bonus Plan”; provided, however, payment of a bonus or
other incentive compensation may be conditioned on the attainment of certain
reasonable personal and/or Company objectives, and nothing herein shall be
construed to establish any guarantee that any bonus shall be paid if such
objectives are not met. The amount, if any, and timing of such bonus, shall be
determined by the Committee in its sole discretion. The Bonus Plan applicable
for the year ending on December 31, 2004 is attached to this Agreement as
Exhibit A.

 

(c) Stock Options. Upon the Effective Date, the Company also shall grant to the
Executive an option to purchase up to Two Hundred Twenty Five Thousand (225,000)
shares of the common stock of the Company (the “Stock Options”). Such Stock
Options shall be subject to: (i) an exercise price equal to the closing bid
price of the Company’s common stock on the OTC Bulletin Board on the trading day
immediately prior to the Effective Date; and (ii) a three (3) year vesting
schedule (assuming continued employment) as follows: one-third shall vest on the
first anniversary of the grant date; a further one-third shall vest on the
second such anniversary; and the final one-third shall vest on the third such
anniversary. Such Stock Options shall vest as set forth in a “Stock Option
Agreement” to be entered into between the parties that shall be substantially in
the form attached hereto as Exhibit B. Notwithstanding anything to the contrary
herein, if a Change in Control occurs at any time during the Term, any of the
Stock Options that are unexercisable as of the day prior to such Change in
Control shall become immediately exercisable.

 

(d) Severance Pay. If this Agreement is terminated pursuant to Sections 2(b)(i),
2(b)(iii) or 2(b)(iv) of this Agreement, or if the Executive dies during the
Term, the Company shall pay the Executive (or the Executive’s heirs or estate,
as the case may be), as “Severance Pay,” three-fourths (3/4) of the annual Base
Salary in effect at the time of such termination. At the Company’s sole
discretion, such amount may be payable by the Company in accordance with its
normal payroll practices, over a period of nine (9) months (or less), or it may
be payable in a lump sum. In all cases, such payments shall be subject to
applicable tax and other withholdings.

 

5



--------------------------------------------------------------------------------

(e) Expenses. Throughout the period of the Executive’s employment hereunder, the
Company shall also reimburse the Executive, upon presentment by the Executive to
the Company of appropriate receipts and vouchers therefor, for any reasonable
out-of-pocket business expenses incurred by the Executive in connection with the
performance of his duties and responsibilities hereunder, including expenses
involved in commuting from the Executive’s California home to the Company’s
headquarters in Sarasota, Florida.

 

(f) No Other Pay or Benefits. The payments and benefits expressly set forth in
this Agreement and in any “Bonus Plan” and/or “Stock Option Agreement” (as those
terms are defined below) described herein shall constitute all compensation to
which the Executive shall be entitled pursuant to the Executive’s employment
during the Term, to the exclusion of any other pay and/or benefits. Without
limiting the generality of the foregoing, the Executive expressly acknowledges
that he shall not be entitled to any payments pursuant to the existing Executive
Severance Plan, as amended, that first became effective upon its adoption by the
Board as of September 5, 1995, and that generally governs and determines amounts
payable as severance to the Company’s executive officers upon termination of
employment; it being expressly understood and agreed that the relevant
provisions of this Agreement supersede and replace the provisions of said
Executive Severance Plan, as they might otherwise relate to the Executive, in
all respects.

 

4. Fringe Benefits.

 

The Executive shall further be entitled to fringe benefits, in accordance with
the Company’s standard policies and procedures in effect from time to time,
including, but not necessarily limited to, medical, dental, life and disability
insurance coverage, 401(k) participation, paid vacation, holidays, personal days
and sick days.

 

5. Nondisclosure of Confidential and Proprietary Information.

 

During the Term and for a period of twenty four (24) months thereafter, the
Executive agrees to the following:

 

(a) The Executive acknowledges that during the Term, the Executive will have
access to and possession of trade secret, confidential information, and
proprietary information (collectively, as defined more extensively below,
“Confidential Information”) of the Company, its subsidiaries and affiliates and
their respective clients. The Executive recognizes and acknowledges that this
Confidential Information is valuable, special and unique to the Company’s
business, and that access to and knowledge thereof are essential to the
performance of the Executive’s duties to the Company. The Executive will keep
secret and will not use or disclose to any person or entity other than the
Company, in any fashion or for any purpose whatsoever, any Confidential
Information relating to the Company or its clients except at the express written
request of the Company.

 

(b) The term “Confidential Information”, includes, but is not limited to,
information written, in digital form, in graphic form, electronically stored,
orally transmitted or memorized concerning:

 

(i) the Company’s business or operations plans, strategies, portfolio, prospects
or objectives;

 

6



--------------------------------------------------------------------------------

(ii) the Company’s structure, products, product development, technology,
distribution, sales, services, support and marketing plans, practices, and
operations;

 

(iii) the prices, costs, and details of the Company’s services;

 

(iv) research and development, new products, licenses, operations or plans;

 

(v) trade secrets, proprietary information, trade and service marks, inventions,
mask works, ideas, processes, formulas, source and object codes, data, programs,
technology, writings, software programs, other works of authorship, know-how,
discoveries, developments, designs, schematics, manuals, drawings, techniques,
employee suggestions, development tools, computer printouts, and improvements;

 

(vi) clients and client lists (including without limitation, the identities or
clients, names, addresses, contact, persons and the clients’ business status or
needs);

 

(vii) information regarding the skills, compensation and benefits of other
employees of the Company;

 

(viii) financial records, unpublished financial statements, financial condition,
results of the Company’s operations and related information about the Company;

 

(ix) any other financial, commercial, business or technical information related
to any of the products or services made, developed or sold by the Company or its
clients.

 

(c) The Executive further recognizes that the Company has received and in the
future will receive from third parties confidential or proprietary information
(“Third Party Information”) subject to a duty on the Company’s part to maintain
the confidentiality of such information and to use it only for certain limited
purposes. The Executive will, at all times, hold Third Party Information in the
strictest confidence and will not disclose to anyone (other than Company
personnel who need to know such information in connection with their work for
the Company) or use, except in connection with work for the Company, Third Party
Information unless expressly authorized by the Company in writing.

 

(d) The Executive further agrees to, at all times, store and maintain all
Confidential Information in a secure place. On the termination of the
relationship, the Executive agrees to deliver all records, data, information,
and other documents produced or acquired during the term of this relationship,
and all copies thereof, to the Company. Such material at all times will remain
the exclusive property of the Company, unless otherwise agreed to in writing by
the

 

7



--------------------------------------------------------------------------------

Company. Upon termination of the relationship, the Executive agrees to make no
further use of any Confidential Information on his or her own behalf or on
behalf of any other person or entity other than the Company.

 

(e) The Executive will not, at any time, improperly use or disclose any
confidential information or trade secrets of any former employer or any other
person to whom the Executive has an obligation of confidentiality, and will not
bring onto the premises of the Company any unpublished documents or any property
belonging to any former employer or any other person to whom the Executive has
an obligation of confidentiality, unless consented to in writing by that former
employer or person.

 

6. Agreement Not to Compete.

 

(a) During the Term and for a period of nine (9) months thereafter, the
Executive will not, directly or indirectly, for his own account or on behalf of
any other party or as an employer, employee, consultant, manager, agent, broker,
contractor, stockholder, director or officer of a corporation, investor, owner,
lender, partner, joint venturer, licensor, licensee, sales representative,
distributor, or otherwise, conduct any business with any company which does
business by engaging in the research, design, production, development,
manufacture, licensing, patenting, marketing or sale of any services, programs
or products which provide similar functions to any of the Company’s services,
programs or products, or by engaging in, or contributing the Executive’s
knowledge and abilities to, any business or entity in direct or indirect
competition with the Company by becoming an owner, officer, director,
significant stockholder, employee, partner, commissioned salesperson, agent,
representative or consultant of or for any such business or entity, except on
behalf of the Company as part of the Executive’s normal duties as an employee of
the Company or as authorized in writing by the Company. Notwithstanding anything
to the contrary herein, the restrictions described in this Section 6(a) shall be
applicable only if the Executive is paid the Severance Pay described in Section
3(d) of this Agreement; it being expressly agreed that such Severance Pay
constitutes reasonable and adequate consideration for such restrictions.

 

(b) During the Term and for a period of twenty four (24) months thereafter: (i)
Directly or indirectly, for his own account or for the benefit of others,
solicit, hire or retain any employee of the Company or its affiliates or
persuade or entice any employee of the Company or its affiliates to leave the
employ of the Company or its affiliates; or (ii) Molest or interfere with the
goodwill and relationship with any of the customers or subscribers of the
Company or its affiliates.

 

(c) The Executive agrees that any breach of this Section 6 shall cause the
Company substantial and irrevocable damage and therefore, in the event of any
such breach, the Executive agrees that (i) the Executive shall not be entitled
to any further payments due under the terms of this Agreement, and (ii) any
Stock Options granted but not exercised shall be void and have no further force
or effect. Furthermore, in addition to any other remedies that may be available,
the Company shall have the right to seek specific performance and injunctive
relief as set forth in Section 8, without the need to post a bond or other
security.

 

8



--------------------------------------------------------------------------------

(d) The Executive further acknowledges that the covenants contained in this
Section 6 are (i) a material part of this Agreement and if this Agreement is
terminated for any reason, the Executive will be able to earn a livelihood
without violating these provisions and (ii) reasonably limited and in
furtherance of the legitimate business interests of the Company.

 

7. Return of Company Property.

 

When the Executive leaves the employ of the Company, the Executive will deliver
to the Company (and will not keep in his possession, recreate or deliver to
anyone else) any and all devices, records, recordings, data, notes, reports,
proposals, lists (including, but not limited to, customer lists),
correspondence, specifications, drawings, blueprints, sketches, materials,
computer materials, equipment, other documents or property, together with all
copies thereof (in whatever medium recorded), belonging to the Company, its
successors or assigns. The Executive further agrees that any property situated
on the Company’s premises and owned by the Company, including computer disks and
other digital, analog or hard copy storage media, filing cabinets or other work
areas, is subject to inspection by Company personnel at any time with or without
notice. Prior to leaving, the Executive will cooperate with the Company in
completing and signing the Company’s termination statement for technical and
management personnel.

 

8. Legal and Equitable Remedies.

 

Because the Executive’s services are personal and unique and because the
Executive may have access to and become acquainted with the Proprietary
Information of the Company, and because the parties agree that irrepressible
harm would result in the event of a breach of Sections 5, 6, and 7 by the
Executive, the Company may not have an adequate remedy at law, the Company will
have the right to enforce Sections 5, 6, and 7 and any of their provisions by
injunction, restraining order, specific performance or other injunction relief,
without bond, and without prejudice to any other rights and remedies that the
Company may have for a breach of this Agreement. Employer’s remedies under this
Section 9 are not exclusive, and shall not prejudice or prohibit any other
rights or remedies under this Agreement or otherwise. Notwithstanding anything
to the contrary herein and except as part of the Executive’s normal duties as an
employee of the Company or as authorized in writing by the Company, during the
Term and for a period of twenty four (24) months thereafter, any direct
solicitation by the Executive of any existing customer or employee of the
Company during such period, or any use or disclosure by the Executive of any
trade secrets or customer lists at any time after termination of this Agreement,
shall be presumed to be an irreparable injury to the Company and may be
specifically enjoined.

 

9. No Conflicting Obligations. The Executive represents as follows:

 

(a) That his compliance with the terms of this Agreement and his performance as
an executive of the Company does not and shall not breach any agreement or
provision of any agreement obligating the Executive: (i) to keep in confidence,
information acquired by the Executive in confidence or in trust prior to
employment by the Company; or (ii) not to compete with a former employer of the
Executive.

 

9



--------------------------------------------------------------------------------

(b) That he has not entered into, and agrees not to enter into, any agreement,
either written or oral, in conflict with this Agreement or with any of the
material terms hereof

 

10. Notification of New Employer.

 

In the event that the Executive leaves the employ of the Company, the Executive
hereby agrees to notify his new employer of those of his obligations that are
continuing under this Agreement.

 

11. Notices.

 

Any notice of communication permitted or required by this Agreement shall be in
writing and delivered personally or via overnight courier or certified mail,
return receipt requested:

 

If to the Company:

  

Comdial Corporation

    

106 Cattlemen Road

    

Sarasota, Florida 34232

    

Attn: General Counsel

If to the Executive:

  

Neil P. Lichtman

    

30981 Via Errecarte

    

San Juan Capistrano, CA 92675

 

12. Opportunity for Review.

 

THE EXECUTIVE ACKNOWLEDGES THAT THE EXECUTIVE HAS BEEN OFFERED ADEQUATE
OPPORTUNITY TO REVIEW THIS AGREEMENT, THE EXECUTIVE HAS REVIEWED THIS AGREEMENT
CAREFULLY AND HAS HAD AMPLE OPPORTUNITY TO OBTAIN ADVICE AS TO THE MEANING OF
THE TERMS, COVENANTS AND AGREEMENTS CONTAINED HEREIN FROM SUCH PROFESSIONAL
ADVISORS AS THE EXECUTIVE HAS DEEMED APPROPRIATE OR NECESSARY.

 

The Executive further acknowledges that the Company will be irreparably harmed
if the Executive discloses the contents hereof, whether orally or in writing, to
any person or party except as permitted by this Agreement or as may be required
under applicable law and, therefore, the Executive affirms that any such
disclosure shall be deemed a material breach of this Agreement. Notwithstanding
the foregoing, the Executive may disclose and review this Agreement with any of
the Executive’s professional advisors provided such advisors undertake to retain
the confidentiality of the content of this Agreement.

 

13. General.

 

(a) No waiver by the Company of any breach of this Agreement will be a waiver of
any preceding or subsequent breach. No waiver by the Company of any right under
this Agreement will be construed as a waiver of any other right. The Company
will not be required to give notice to enforce strict adherence to all terms of
this Agreement.

 

10



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any rights or obligations hereunder may be
assigned by either party without the express prior written consent of the other
party.

 

(c) The captions and paragraph headings used in this Agreement are for
convenience of reference only, and will not affect the construction or
interpretation of this Agreement or any of the provisions hereof.

 

(d) The validity and construction of this Agreement or any of its provisions
will be governed by and constructed in accordance with the laws of the State of
Florida without regard to its conflicts of law. Each of the parties hereto
submits to the exclusive jurisdiction of the United States District Court for
the Southern District of Florida located in Tampa, Florida, or if such court
lacks subject matter jurisdiction, to the jurisdiction of the Supreme Court of
the State of Florida, County of Hillsborough. Each of the parties hereto
specifically waives any objection that it may otherwise have to the jurisdiction
or venue of any such Courts or that such Courts are an inconvenient forum and
acknowledges that service of process may be made by mailing a copy thereof in
accordance with the provisions of Section 11. However, any dispute arising
under, out of, in connection with, or in relation to: the Executive’s employment
with the Company; the termination of that employment; this Agreement or the
making, validity, interpretation or breach thereof, will be determined and
settled by arbitration before a single arbitrator at the offices of the American
Arbitration Association (“AAA”) located in Tampa, Florida or an office located
nearest to Tampa, Florida, pursuant to the rules then obtaining of the AAA. Any
award rendered will be final and conclusive upon the parties, and judgment
thereon may be entered in any court of competent jurisdiction. The arbitrator
will have no authority to add to or to modify any provision of this Agreement
and may in no event award punitive damages. The prevailing party in such an
arbitration proceeding will be entitled to recover from the other party his
attorneys’ fees, all reasonable out-of-pocket costs and disbursements, as well
as all charges which may be made for the cost of the arbitration and the fees of
the arbitrator, but nothing in this Section 13(d) will preclude the Company from
obtaining injunctive relief as set forth in Section 8 above.

 

(e) This Agreement will be binding upon and will inure to the benefit of the
parties hereto and their respective heirs, executors, administrators, personal
representatives, successors and permitted assigns.

 

(f) This Agreement may be executed in counterparts, each of which will be deemed
to be an original hereof, but all of which together will constitute one and the
same instrument.

 

(g) This Agreement constitutes the sole and entire agreement and understanding
between the parties hereto as to the subject matter hereof, and supersedes all
prior discussions, agreements and understandings of every kind and nature
between them as to such subject matter.

 

11



--------------------------------------------------------------------------------

(h) This Agreement is intended for the sole and exclusive benefit of the parties
hereto and their respective heirs, executors, administrators, personal
representatives, successors and permitted assigns, and no other person or entity
will have any right to rely on this Agreement or to claim or derive any benefit
herefrom absent the express written consent of the party to be charged with such
reliance or benefit.

 

(i) If any provision of this Agreement is held invalid or unenforceable, either
in its entirety or by virtue of its scope or application to given circumstances,
such provision will thereupon be deemed modified only to the extent necessary to
render same valid, or not applicable to given circumstances, or excised from
this Agreement, as the situation may require; and this Agreement will be
construed and enforced as if such provision had been included herein as so
modified in scope or application, or had not been included herein, as the case
may be.

 

(j) The provisions of this Agreement will survive the termination of the
Executive’s employment and the assignment of this Agreement by the Company to
any successor in interest or other assignee.

 

THE EXECUTIVE UNDERSTANDS THAT THIS AGREEMENT RESTRICTS HIS RIGHT TO COMPETE
DURING AND SUBSEQUENT TO HIS EMPLOYMENT, RESTRICTS HIS RIGHT TO DISCLOSE OR USE
THE COMPANY’S CONFIDENTIAL AND PROPRIETARY INFORMATION DURING AND SUBSEQUENT TO
HIS EMPLOYMENT, AND AFFECTS HIS RIGHTS TO INVENTIONS THE EXECUTIVE MADE DURING
THE EXECUTIVE’S EMPLOYMENT.

 

THE EXECUTIVE HAS READ THIS AGREEMENT CAREFULLY, AND FULLY UNDERSTANDS ITS
TERMS.

 

IN WITNESS THEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

 

COMDIAL CORPORATION

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

    NEIL P. LICHTMAN

 

12